An unpub|ishllzd order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT_OF THE STATE OF NEVADA

 

NOE QUINTERO, No. 62935
Appellant,
CLARK COUNTY, F  L E 
Respondent. AUG 1 4 2013
TR ClE K. L|NDEMAN
°“ER  
°' 

ORDER DISMISSING APPEAL

Appellant’s July 24, 2013, motion to voluntarily dismiss this
appeal is granted. Accordingly, this appeal is hereby dismissed, with the
parties to bear their own costs and fees; NRAP 42(b). Accordingly, we

oRDER this appe@u DISMISSED. '

pl`C/l